DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s claim amendments and arguments in the reply filed on July 12, 2021 are acknowledged. Claims 1-19 are pending. Claims 1-4 and 16-17 are under consideration in the instant office action. Claims 5-15 and new claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. The examiner withdraw new claims 18-19 because the elected species dendrimer D contained a lysine moiety not arginine moiety. Claims 16-17 are examined as they broadly cover the elected and examined dendrimer. Applicant’s claim amendments and arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below.
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and newly added claims 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Luo et al. (US 2014/0363371, previously provided), Luo et al. (US 2015/0056139, previously provided), and Beztsinna et al. (Biomaterials, 80, 121-133, 2016).
Note: The claims are examined with respect to the elected species depicted in claim 4 only.
Applicants’ claims
Applicants claim the dendrimer described in claim 4.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
    Luo et al. (US 2014/0363371) teach a compound analogous to a compound having a structure, as shown (see formula II, D is a dendritic polymer having a plurality of branched Luo et al. (US 2014/0363371) teach in figure 2 as follows:

    PNG
    media_image1.png
    721
    619
    media_image1.png
    Greyscale




For specific dendrimers that meet the scope of instant claim 1 for instance in figure 4 discloses a dendrimer with 8 cholic acids 

    PNG
    media_image2.png
    835
    479
    media_image2.png
    Greyscale


Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Luo et al. (US 2014/0363371) do not disclose wherein the four occurrence of R is riboflavin, as shown attached within the dendrimer. This deficiency is cured by the teachings of Luo et al. (US 2015/0056139) and Beztsinna et al.
Luo et al. (US 2015/0056139) teach an analogous compound (see formula (I), PEG is a polyethylene glycol, A is a monomer, each branched monomer unit (X) in the compound of formula (I) is a lysine moiety, LI is a linker, D1 is a dendritic polymer having one or more branched monomer units X, and R1 is the end group riboflavin; paragraphs [0071], [0073], [0082]), wherein at least one occurrence of R is riboflavin (R1 is the end group riboflavin; paragraphs [0071], [0082]). Similar structures are depicted for instance on figure 5 where the four groups are vitamin E. It must be recognized that Luo et al. (US 2015/0056139) that The telodendrimers may have a PEG groups. Without intending to be bound by any particular theory, it is considered that the PEG layer serves as a stealth hydrophilic shell to stabilize the nanoparticle and to avoid systemic clearance by the reticuloendothelial system (RES); the intermediate layer contains for example, optional crosslinkable functional group(s), amphiphilic oligo-cholic acid, riboflavin, or chlorogenic acid and can further stabilize nanoparticle and cage drug molecules in the core of nanoparticle; the interior layer contains drug-binding building blocks, such as vitamins (.alpha.-tocopherol, riboflavin, folic acid, retinoic acid, etc.) functional lipids (ceramide), chemical extracts (rhein, coumarin, curcurmine, etc) from herbal medicine to increase the affinity to drug molecules (see paragraph 0069).
Beztsinna et al. Riboflavin (RF) is an essential water-soluble vitamin with unique biological and physicochemical properties such as transporter specific cell internalization, 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Luo et al. (US 2014/0363371) by attaching riboflavin or analogues in the dendrimer structure because Luo et al. (US 2015/0056139) teach an analogous compound (see formula (I), PEG is a polyethylene glycol, A is a monomer, each branched monomer unit (X) in the compound of formula (I) is a lysine moiety, LI is a linker, D1 is a dendritic polymer having one or more branched monomer units X, and R1 is the end group riboflavin; paragraphs [0071], [0073], [0082]), wherein at least one occurrence of R is riboflavin (R1 is the end group riboflavin; paragraphs [0071], [0082]). riboflavin, or chlorogenic acid and can further stabilize nanoparticle and cage drug molecules in the core of nanoparticle; the interior layer contains drug-binding building blocks, such as vitamins (.alpha.-tocopherol, riboflavin, folic acid, retinoic acid, etc.) functional lipids (ceramide), chemical extracts (rhein, coumarin, curcurmine, etc) from herbal medicine to increase the affinity to drug molecules (see paragraph 0069). Furthermore one of ordinary skill in the art would have been motivated to attach riboflavin or analogues because Beztsinna et al. Riboflavin (RF) is an essential water-soluble vitamin with unique biological and physicochemical properties such as transporter specific cell internalization, implication in redox reactions, fluorescence and photosensitizing. Due to these features RF attracted researchers in various fields from targeted drug delivery and tissue engineering to optoelectronics and biosensors (see abstract). Thus, RF and its derivatives FMN and FAD may serve as highly versatile building blocks for the construction of various nano-systems. Their particular chemistry allows the attachment by covalent bonds to polymers, proteins, nucleic acids etc. On the other hand, they are able to form non-covalent bonds such as pi-pi stacking, hydrogen, or electrostatic interactions. Since RF is an essential vitamin, mammals posses a specific transporter system for its transportation to the cells. These systems are upregulated in metabolically active cells like 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s arguments
Applicant argues Luo II does not cure the deficiencies of Luo I. Importantly, the formula in Luo II is different than the formula of the present disclosure and different from those disclosed in Luo I. For example, Formula I of Luo II includes “A” which the examiner refers to simply as a monomer. However, Luo II expressly defines the monomer at paragraph [0055] to refer to diamino carboxylic acid, a dihydroxy carboxylic acid, or a hydroxylamino carboxylic acid. The formula of Claim 7 does not include this feature of Luo I and is a different formula. On page 8 of the Office Action, the Examiner sets forth a proposed rationale for obviousness, however the Examiner has failed to include sufficient rationale for support a prima facie case of obviousness. For example, on page 9 of the Office Action, the Examiner alleges motivation to attach riboflavin because of certain alleged similarities in structure and the mention of riboflavin and concludes obviousness. [Office Action pp 9-10]. However, the arguments on pages 9-10 are overly conclusory and fail to provide adequate reason to combine the elements in the fashion claimed in Claim 1. Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness. See KSR. Here, the Examiner has done no more than attempt to locate the elements in the prior art, without sufficient explanation or reason to combine the allegedly known elements in the fashion claimed in Claim 1. The compositions of Luo I, Luo II and Beztsinna are different than the compound of the present disclosure, and there is no suggestion to attach Rf as a peripheral group to the compounds of the present disclosure. The attachment of R to the claimed compounds is not predictable, and the Examiner's rationale is extremely speculative and unreasonable, as the chemical arts are unpredictable. The Examiner has not provided a sufficient reason why the disclosures of Luo I, Luo II and Beztsinna should be combined. The cited references are devoid of any suggestion to combine the teachings of Luo I, Luo II and Beztsinna as advanced be the Examiner, except from using Applicant's disclosure as a template through hindsight reconstruction of Applicant’s claim. Thus, the Examiner has erroneously retraced the path of the inventor with hindsight - - discounting the number of complexities of the alternatives in order to conclude that the specifically claimed compound was obvious. This reasoning is always inappropriate for an obviousness test based on the language of Title 35 that requires the analysis to examine “the subject matter as a whole” to ascertain if “i would have been obvious at the time the invention was made.” 35 U.S.C. § 103(a).
The above assertions are not found persuasive because Luo II does not necessarily have to teach the same formula as Luo I as the majority of the dendrimer core structure is clearly disclosed by Luo I to combine the references. The examiner added Luo II and Beztsinna et al. to  Luo et al. (US 2015/0056139) teach an analogous compound (see formula (I), PEG is a polyethylene glycol, A is a monomer, each branched monomer unit (X) in the compound of formula (I) is a lysine moiety, LI is a linker, D1 is a dendritic polymer having one or more branched monomer units X, and R1 is the end group riboflavin; paragraphs [0071], [0073], [0082]), wherein at least one occurrence of R is riboflavin (R1 is the end group riboflavin; paragraphs [0071], [0082]). Similar structures are depicted for instance on figure 5 where the four groups are vitamin E.  The telodendrimers may have a PEG groups. One of ordinary skill in the art would have been motivated to attach riboflavin or analogues because Luo et al. (US 2015/0056139) teach that in a similar dendrimer structures without intending to be bound by any particular theory, it is considered that the PEG layer serves as a stealth hydrophilic shell to stabilize the nanoparticle and to avoid systemic clearance by the reticuloendothelial system (RES); the intermediate layer contains for example, optional crosslinkable functional group(s), amphiphilic oligo-cholic acid, riboflavin, or chlorogenic acid and can further stabilize nanoparticle and cage drug molecules in the core of nanoparticle; the interior layer contains drug-binding building blocks, such as vitamins (.alpha.-tocopherol, riboflavin, folic acid, retinoic acid, etc.) functional lipids (ceramide), chemical extracts (rhein, coumarin, curcurmine, etc) from herbal medicine to increase the affinity to drug molecules (see paragraph 0069). Furthermore one of ordinary skill in the art would have been motivated to attach riboflavin or analogues because Beztsinna et al. Riboflavin (RF) is an essential water-absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). In response to In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619